Citation Nr: 1331605	
Decision Date: 10/01/13    Archive Date: 10/07/13

DOCKET NO.  09-25 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether the reduction of the Veteran's 30 percent evaluation for a left shoulder acromial clavicular separation to 20 percent effective May 1, 2009 was proper.

2.  Entitlement to an evaluation in excess of 30 percent for a left shoulder acromial clavicular separation.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel



INTRODUCTION

The Veteran had active service from July 1979 to August 1982.

This matter comes before the Board of Veterans' Appeals (Board) from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In July 2008 the Veteran submitted a claim for an evaluation in excess of 30 percent for a left shoulder acromial clavicular separation.  In the February 2009 rating decision the evaluation was decreased to 10 percent effective May 1, 2009.  The Veteran submitted a timely Notice of Disagreement, and in a July 2009 rating decision the evaluation was increased to 20 percent effective May 1, 2009.  Therefore, the issues before the Board are described as listed above.

The issue of entitlement to an evaluation in excess of 30 percent for a left shoulder acromial clavicular separation is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  At the time of the November 2008 rating decision that proposed the reduction of the schedular disability rating for a left shoulder acromial clavicular separation, the disability rating of 30 percent was in effect since April 13, 2006.

2.  In reducing the disability rating for the service-connected left shoulder acromial clavicular separation, effective May 1, 2009 in its February 2009 rating decision, the RO met all due process requirements in executing such a reduction.

3.  The findings of the August 2008 VA examination report does not show that the Veteran's left shoulder acromioclavicular separation improved. 

CONCLUSION OF LAW

The criteria for restoration of a 30 percent disability rating for an acromial clavicular separation, left shoulder, are met. 38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.105(e), 3.159, 3.321, 3.344(c), 4.40, 4.45, 4.71a, Diagnostic Code 5201 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board restores a 30 percent disability rating for a left shoulder disability.  Accordingly, the award below constitutes a full grant of the benefits sought.  As such, no discussion of VA's duty to notify or assist is necessary.

The provisions of 38 C.F.R. § 3.105(e) (2013) allow for the reduction in evaluation of a service-connected disability when warranted by the evidence, but only after following certain procedural guidelines.  The RO must issue a rating action proposing the reduction and setting forth all material facts and reasons for the reduction.  The Veteran must then be given 60 days to submit additional evidence and to request a predetermination hearing.  Then a rating action will be taken to effectuate the reduction.  38 C.F.R. § 3.105(e).  The effective date of the reduction will be the last day of the month in which a 60 day period from the date of notice to the Veteran of the final action expires.  38 C.F.R. § 3.105(e), (i)(2)(i).

The procedural requirements under 38 C.F.R. § 3.105(e) for reduction of the schedular disability rating from 30 to 20 percent for an acromial clavicular separation, left shoulder, were properly carried out by the RO.  In November 2008, the RO notified him of a proposed rating reduction issued in a rating decision earlier that month.  At that time the RO instructed the Veteran to submit within 60 days any additional evidence to show that his rating should not be reduced.  The RO took final action to reduce the disability rating in a February 2009 rating decision, in which the rating was reduced from 30 to 10 percent, effective May 1, 2009.  The RO informed the Veteran of this decision by letter dated February 17, 2009.  A July 2009 rating decision increased the rating to 20 percent effective May 1, 2009.

The initial question for consideration is whether the reduction was proper based on applicable regulations.  Here, the Board notes that the provisions of 38 C.F.R. § 3.344(a), which apply to evaluations in effect for five years or more, are not for application in this case.  Rather, the provisions of 38 C.F.R. § 3.344(c), which concern disabilities that have not stabilized, are applicable.  This regulation provides that, with respect to a disability rating in effect for less than five years, as here, reexaminations disclosing improvement will warrant a rating reduction.

In considering the propriety of a reduction, the evidence available to the RO at the time the reduction was effectuated must be considered, although post-reduction medical evidence may be considered in the context of evaluating whether the condition had demonstrated actual improvement.  Cf. Dofflemyer v. Derwinski, 2 Vet. App. 277, 281-82 (1992).

To analyze the evidence as to propriety of the reduction of the disability rating for the Veteran's acromioclavicular separation, left shoulder, a brief review of the law and regulation for evaluating disability ratings for the shoulder would be helpful. 

Disability ratings are based upon VA's Schedule for Rating Disabilities as set forth in 38 C.F.R. Part 4 (2013).  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity in civil occupations.  38 U.S.C.A. § 1155 (2002).  The disability must be viewed in relation to its history.  38 C.F.R. § 4.1 (2013).  A higher evaluation shall be assigned where the disability picture more nearly approximates the criteria for the next higher evaluation.  38 C.F.R. § 4.7 (2013).  Where the appeal arises from the initially assigned rating, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  Where entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Thus, although the Board has thoroughly reviewed all evidence of record, the more critical evidence consists of the evidence generated during the appeal period.  Further, the Board must evaluate the medical evidence of record since the filing of the claim for increased rating and consider the appropriateness of a "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts).  See Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119 (1999).

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2013); DeLuca v. Brown, 8 Vet. App. 202 (1995).  Special note should be taken of objective indications of pain on pressure or manipulation, muscle spasm, crepitation, and active and passive range of motion of both the damaged joint and the opposite undamaged joint. 38 C.F.R. § 4.59.  Application of 38 C.F.R. § 4.59 is not limited to disabilities involving arthritis and when raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, VA should address its applicability.  Burton v. Shinseki, 25 Vet. App. 1 (2011). 

The Court has clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. §§ 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45 ).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.  

Further VA may not deny entitlement to a higher rating on the basis of relief provided by medication when those effects are specifically contemplated by the rating criteria).  See Jones v. Shinseki, 26 Vet. App. 56, 61-63 (2012) (holding that the Board may deny entitlement to an increased rating on the basis of relief provided by medication when those effects are specifically contemplated by the rating criteria). 

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See id. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

Normal ranges of motion of the shoulder are flexion (forward elevation) from 0 degrees to 180 degrees, abduction from 0 degrees to 180 degrees, external rotation from 0 degrees to 90 degrees, and internal rotation from 0 degrees to 90 degrees.  38 C.F.R. § 4.71, Plate I. 

Diagnostic Code 5200 provides that ankylosis of the scapulohumeral articulation is to be rated as follows: favorable ankylosis, with abduction to 60 degrees, can reach mouth and head, 30 percent for the major shoulder and 20 percent for the minor shoulder; intermediate ankylosis, between favorable and unfavorable, 40 percent for the major shoulder and 30 percent for the minor shoulder; unfavorable ankylosis, abduction limited to 25 degrees from side, 50 percent for the major shoulder and 40 percent for the minor shoulder.  A Note provides that the scapula and humerus move as one piece.  38 C.F.R. § 4.71a. 

Diagnostic Code 5201 provides that limitation of motion of the arm at the shoulder level is rated 20 percent for the major shoulder and 20 percent for the minor shoulder; limitation of motion of the arm midway between the side and shoulder level is rated as 30 percent for the major shoulder and 20 percent for the minor shoulder; limitation of motion of the arm to 25 degrees from the side is rated as 40 percent for the major shoulder and 30 percent for the minor shoulder.  38 C.F.R. § 4.71a.

Diagnostic Code 5202 provides ratings for other impairment of the humerus.  Malunion of the humerus with moderate deformity is rated as 20 percent for the major shoulder and 20 percent for the minor shoulder; malunion of the humerus with marked deformity is rated as 30 percent for the major shoulder and 20 percent for the minor shoulder.  Recurrent dislocations of the humerus at the scapulohumeral joint, with infrequent episodes, and guarding of movement only at the shoulder level, are rated as 20 percent for the major shoulder and 20 percent for the minor shoulder; recurrent dislocations of the humerus at the scapulohumeral joint, with frequent episodes and guarding of all arm movements, are rated as 30 percent for the major shoulder and 20 percent for the minor shoulder.  Fibrous union of the humerus is rated as 50 percent for the major shoulder and 40 percent for the minor shoulder.  Nonunion of humerus (false flail joint) is rated as 60 percent for the major shoulder and 50 percent for the minor shoulder.  Loss of head of the humerus (flail shoulder) is rated as 80 percent for the major shoulder and 70 percent for the minor shoulder.  38 C.F.R. § 4.71a. 

Diagnostic Code 5203 provides ratings for other impairment of the clavicle or scapula.  Nonunion of the clavicle or scapula with loose movement is rated as 20 percent for the major shoulder and 20 percent for the minor shoulder.  Dislocation of the clavicle or scapula with loose movement is rated as 20 percent for the major shoulder and 20 percent for the minor shoulder.  Diagnostic Code 5203 provides an alternative rating based on impairment of function of the contiguous joint.  38 C.F.R. § 4.71a. 

The Veteran had a VA examination in August 2008 at which he complained of pain in the left shoulder that had gradually intensified and increased in frequency to the point that he had constant pain that he described as "nagging."  The pain was worsened by changes in the weather and by activities such as bowling, tennis, or lifting any type of weight or object with his arm outstretched.  The Veteran also noticed that the left shoulder fatigued easily with two to three minutes of overhead use or two to three minutes of repeated overhead reaching.  The Veteran took medications to treat his left shoulder disability, which provided some relief of pain.  He reported that the left shoulder pain affected his usual employment as a truck driver by causing pain in the left shoulder when rotating the steering wheel.  The Veteran was therefore undergoing training for a more sedentary occupation.  He denied flare-ups of the left shoulder condition and had not had surgery on the left shoulder.  The examination report also notes that the Veteran is left handed.

On examination the left shoulder was normal in appearance.  Range of motion was active and passive flexion to 180 degrees with pain at 160 degrees, active and passive adduction 0 to 160 degrees with pain at 140 degrees, internal rotation 0 to 80 degrees with pain at 80 degrees, and external rotation 0 to 80 degrees with pain at 80 degrees.  Repetitive use caused five degrees less range of motion in all plains due to fatigue.  There was normal neurovascular examination in the left upper extremity.  X-rays showed that the distal portion of the clavicle had resected, that the left clavicle was high in relation to the acromion, that the glenohumeral joint was unremarkable, and that there was a small cortical cyst overlying the lesser tuberosity.  The diagnosis was left shoulder injury with acromioclavicular separation.  The examiner, however, did not comment on the impact of the Veteran's left shoulder pain medications on the findings on the examination, to specifically include the left shoulder range of motion findings.  Jones.

The Veteran wrote in his March 2009 Notice of Disagreement that he endured constant pain and that the prescribed medication was ineffective.  VA treatment notes from March 2009 indicate that there was limitation of motion in the left shoulder due to pain.  A May 2009 MRI of the left shoulder showed a non-retracted supraspinatus bursal surface tear with adjacent reactive subcortical edema near the insertion site, a subacromial spur, and an old acromioclavicular separation.  July 2009 VA treatment indicated that the Veteran had a continued increase in pain, especially with attempted overhead work.  He was working as a machinist.  On examination forward flexion was to 150, abduction to 140 degrees, and external rotation was to 30 degrees.  There was also crepitus and impingement.  

The Board notes that the July 2009 range of motion testing from VA treatment show reduced range of motion than at the August 2008 VA examination.  Further, he reported in his March 2009 Notice of Disagreement that he did not feel that the August 2008 examination accurately reflected the degree of limitation of his left shoulder.  The Board finds that the evidence does not show that the Veteran's left shoulder disability improved, especially considering that he was taking medication to treat his left shoulder disability and the examiner did not comment on the impact of those medications.  Jones.  Further, the range of motion testing from July 2009 VA treatment shows that the limitation of motion of the Veteran's left arm is worse than being able to lift the arm to shoulder level, which is the requirement for a 20 percent evaluation.  As such, the Board finds that the reduction of the schedular disability rating from 30 percent to 20 percent for a left shoulder acromial clavicular separation, effective May 1, 2009, was not proper based on the evidence.


ORDER

Subject to the law and regulations governing payment of monetary benefits, a 30 percent rating for a left shoulder acromioclavicular separation is restored, effective May 1, 2009.

REMAND

The Veteran seeks a higher rating for his left shoulder disability.  He last had a VA examination in August 2008.  As discussed above, he maintains the August 2008 examination did not accurately reflect the condition of his left shoulder.  Further, the July 2009 treatment records showed that the left shoulder had lesser ranges of motion than at the August 2008 VA examination.  Given that the August 2008 VA examination may not accurately reflect the Veteran's left shoulder disability and that it has been five years since the last VA examination, VA is required to afford the Veteran a contemporaneous VA examination to assess the current nature, extent and severity of his left shoulder acromial clavicular separation.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  Thus, the Board has no discretion and must remand this claim.  

The record shows that the Veteran was receiving treatment through VA.  VA treatment records to July 2009 have been associated with the claims file.  Therefore, the RO should obtain all relevant VA treatment records dated from July 2009 to the present before the remaining issues are decided on the merits.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide sufficient information, and, if necessary, authorization, to obtain any additional evidence, not already of record, which pertains to his left shoulder disability.  Document all unsuccessful attempts to obtain such records. 

2.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge of the nature, extent and severity of his left shoulder disability, to include the impact on his ability to work.  The Veteran should be provided an appropriate amount of time to submit this lay evidence. 

3.  Schedule the Veteran for an appropriate VA examination for his left shoulder.  The claims folder should be made available to and reviewed by the examiner and all necessary tests should be performed.  The examiner must identify all manifestations of the Veteran's left shoulder disability and indicate the impact his left shoulder has on his ability to secure or follow a substantially gainful occupation.  All findings and conclusions should be set forth in a legible report. 

4.  Then readjudicate the appeal, to include determining whether a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is warranted.  If any benefits sought on appeal remain denied, the RO should provide the Veteran a supplemental statement of the case (SSOC), and provide the Veteran an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).

______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


